DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed November 2, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

At the end of the remarks filed November 2, 2022, Applicants request rejoinder of the non-elected and withdrawn claims. The method of making, not the product claims, were elected and are presently under examination. When a product is found to free of the prior art and otherwise allowable, the method of making and/or using such a product is necessarily also free of the prior art. Here, the method of making was elected and a method of making (or using) being free of the prior art and otherwise allowable does not necessarily mean the product is also free of the prior art. Therefore, even if the method of preparing claims under examination were allowable, which they are not for the reasons set forth herein, the non-elected claims would not be eligible for rejoinder.

Claim Interpretation

Claim 34 has been amended to use the transitional phrase “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) “A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) MPEP 2111.03 There being no indication in the specification or claims as to what materials are excluded by this language, claim 34 is being construed as preparing a formula that comprises the recited ingredients.

Claim Objections

Claims 13 and 21 are objected to because of the following informalities: the combining step in each claim is not grammatical correct. “[A] molecule … first reacting with oxygen to produce a primary coupler adduct and converting to” does not make grammatical since in the wherein clause of each claim as written.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 – 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendments to independent claims 13 and 21 have removed the previously rejected new matter but as amended still contain new matter.
The combining step as written in each independent claims 13 and 21 constitutes new matter as the required reaction steps are reaction of oxygen with the primary that results in the formation of a primary coupler adduct, that is then converted into an oxidized binary, although no further details of this subsequent conversion are claimed.
             
                P
                r
                i
                m
                a
                r
                y
                +
                o
                x
                y
                g
                e
                n
                 
                
                    →
                    
                
                 
                P
                r
                i
                m
                a
                r
                y
                 
                c
                o
                u
                p
                l
                e
                r
                -
                a
                d
                d
                u
                c
                t
                 
                
                    →
                    
                        "
                        c
                        o
                        n
                        v
                        e
                        r
                        s
                        i
                        o
                        n
                        "
                    
                
                 
                o
                x
                i
                d
                i
                z
                e
                d
                 
                b
                i
                n
                a
                r
                y
                 
            
        
However, that is not the reaction of these elements described in the specification as originally filed. ¶ [0049] of the PGPub states that the primary reacts with oxygen to form an oxidized intermediate, that then combines with a molecule of the coupler to produce a primary coupler adduct, that is also known as a binary.
            
                P
                r
                i
                m
                a
                r
                y
                +
                o
                x
                y
                g
                e
                n
                 
                
                    →
                    
                
                 
                O
                x
                i
                d
                i
                z
                e
                d
                 
                i
                n
                t
                e
                r
                m
                e
                d
                i
                a
                t
                e
            
        
            
                O
                x
                i
                d
                i
                z
                e
                d
                 
                i
                n
                t
                e
                r
                m
                e
                d
                i
                a
                t
                e
                +
                c
                o
                u
                p
                l
                e
                r
                
                    →
                    
                
                 
                P
                r
                i
                m
                a
                r
                y
                -
                c
                o
                u
                p
                l
                e
                r
                 
                a
                d
                d
                u
                c
                t
                 
                (
                b
                i
                n
                a
                r
                y
                )
            
        
Therefore, amended claims 13 and 21 still contains new matter. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim 34 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 2, 2022 and those set forth herein.
Claim 34 was rejected as containing new matter as water was an ingredient in all the disclosed formulations and while the change from “consisting of” to “consisting essentially of” now allows for the presence of additional ingredients such as water, water is still not a required ingredient in the claimed formulations and the broad genera in combination very specific ingredients remain. No explanation as to how formulations that do not require water and encompass broad genera such as “an antioxidant” in combination with the other specific ingredients has not been provided. Therefore this rejection is maintained.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The combining step of independent claims 13 and 21 are unclear as how or when the coupler molecule reacts and the nature of the change the converts the primary-coupler adduct to an oxidized binary is not clear. The claim states oxygen reacts with the primary to result in the formation of a primary coupler adduct, that is then converted into an oxidized binary. While the name “primary coupler adduct” implies that the coupler is present, where or how the coupler is added or reacts is not stated. The specification indicates that “primary coupler adduct” and “binary” are synonyms (see ¶ [0049] of the PGPub of the instant applications). “Oxidized” would indicate that an oxidation reaction takes places but that is not clear from the claims or specification. Therefore, the reaction and final product of this combining step are not clear and the metes and bounds of the claim cannot be determined.
The dependent claims fall therewith.
Please clarify.
Dependent claim 23 specify particular compounds and colorants comprised of a primary and coupler are known in the art (see below). For the purposes of applying art, claims 13 – 32 are being interpreted as requiring a pair of compounds that react in the presence of oxygen, regardless of the particular step(s) that occur between the primary and coupler in the presence of oxygen.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 21, from which claim 23 ultimately depends, has been amended to specify that the colorant is compromised of a primary and a coupler. Claim 23 contains a Markush group of “colorants” but no language indicating if this list is just possible primaries, just possible couplers or a list that includes both primaries and couplers. Claim 21 requires the presence of both a primary and a coupler and how those items relate to the Markush group of colorants in claim 23 is unclear, rendering unclear the ingredients that much be present in the claimed formulation. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 and 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 7,857,863) in view of Viva Natural Shade Mousse (Mintel record, July 2003) as evidenced by Massoni et al. (US 2009/0114237) and Massoni et al. (US 20150209250; Massoni’250).
Koike et al. discloses a one-part hair dye composition comprising (A) the colorants 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid; (B) either ascorbic acid or salt thereof, reading on an antioxidant, or sulfurous acid or a salt thereof and (C) an alkali agent (whole document, e.g., abstract).  While air-oxidative hair dye compositions that use melanin precursors such as indoles or indolines require a coupler in combination with a melanin precursor to change the color of hair (col 1, ln 11 – 16), the disclosed compositions overcome this problem and does not require a melanin precursor and coupler (col 1, ln 39 onward). The amount of colorant component (A) can range from 0.05 – 5 wt% (col 1, ln 57 – 60), with 0.01 – 5 wt% of (B) (col 2, ln 1 – 5) and 0.01 – 20 wt% of (C) (col 2, ln 16 – 20). Surfactants can be incorporated to improve the foaming and coating properties and non-ionic, anionic, cationic or amphoteric surfactants being suitable (col 3, ln 53 onward) and a total surfactant content of 0.1 – 30 wt% (col 5, ln 47 – 49) and the surfactant can improve the foaming and coating properties (col 3, ln 53 – 57). Thickening polymers can also be included (col 2, ln 21 onward), that reads on an emulsion stabilizer. Components typically employed for hair dyes such as stabilizers, perfumes (reads on fragrance), touch improvers and chelating agents can be incorporated in addition to the other ingredients disclosed (col 7, ln 13 – 19). The composition can be provided in the form of an aerosol to maintain the dyeing power even after multiple uses and improve the dyeing power and can be produced by filling a pressure container with the hair dye compositions along with a propellant with a preferred internal pressure after filling being 0.3 – 0.5 mPa at 25°C (col 7, ln 25 – 45). To reduce the air remaining inside the container, it is preferred to carry out the clinching and deaeration simultaneously with the deaeration preferably performed at a pressure not greater than 48 kPa (col 7, ln 45 – col 8, ln 5). The stock dye composition was obtained, such as for the formulation in table 1 and filled into an aerosol test bottle and the propellant filled into the bottle after clinching (col 8, ln 14 onward). This required mixing of the components prior to disposing the mixture into the container. The compositions were dispensed onto hair, which requires introduction into an oxygen containing environment (example 3 and 4, col 9). The formulation in table 3 comprises colorants; ascorbic acid; the alkalizer monoethanolamine; the surfactants or emulsifiers sodium lauryl sulfate, sodium polyoxyethylene lauryl ether sulfate and polyoxyethylene lauryl ether sulfate; stearyl alcohol and a combination of 95% ethanol and purified water as the carrier. 
The mixing of a combination of ingredients as recited in claim 13 or 21 is not disclosed.
Viva Mousse is a product that comprises a number of ingredients including: the colorants toluene-2,5-diamine sulfate, 2-amino-4-hydroxyethylaminoanisole and m-aminophenol; water (aqua) and cetearyl alcohol (carrier, solvent); the surfactants or emulsifiers sodium laureth sulfate, glyceryl stearate SE (glycol stearate) and sodium lauryl sulfate; the antioxidant ascorbic acid; the chelating agent disodium EDTA; the alkalizing agent ethanolamine; glycol stearate (identified in figure 1 of the instant application as a emulsion stabilizer); sodium cocoyl isethionate (identified in figure 1 of the instant application as a hair conditioning agent) and parfum (reads on fragrance) (ingredients of standard form, natural shade mousse). As evidenced by ¶ [0034] of US 2009/0114237, the colorants present in Viva Mousse are air oxidative colorants that do not require a coupler to develop. The propellants butane and propane are also present in the formulation. Viva mousse is a gentle colour mousse designed to cover grey hair (product description section).
Massoni’250 discloses a method for gradually coloring hair using repeated application and removal of a composition comprising an air oxidative hair color (whole document, e.g. abstract). The composition can cover gray and enhance natural pigmentations without oxidative hair damage (¶ [0017]). The compositions comprise at least one primary oxidation dye intermediate, at least one aromatic triol and water (e.g., abstract). Daily use of the product gradually increases the color deposit, whereby the user can change from daily to weekly use or even less once the desired color is obtained (¶ [0023]). Disclosed application intervals vary widely and include weekly, daily, hourly, a minute or a few minutes application or any combination of the disclosed intervals (¶ [0027]). Among the disclosed primary oxidation dye intermediates is p-toluenediamine, another name for the toluene-2,5-diamine of Viva Mousse (¶ [0034]) and such an ingredient reads on the primary component of the colorant of the instant claims. The primary oxidation dye intermediate can be present in amounts ranging from about 0.01% to about 5% weight by weight (¶ [0013]). The air oxidation hair color may also comprise at least one auxiliary oxidation dye coupler such as 2-amino-4-hydroxyethylaminoanisole and/or m-aminophenol, which reads on the coupler component of the colorant of the instant claims, with amounts such as about 0.001% to about 5% weight by weight depending upon the desired depth of shade (¶ [0049]). Cleansing surfactants (¶ [0039] onward) such as isethionates (¶ [0035]), conditioning agents such as natural or synthetic waxes (¶ [0047]), about 0.02 – about 1% weight by weight antioxidant agents (¶ [0050]), about 0.01% - about 5% weight by weight of alkalizers (¶ [0053]) or  about 0.01% to about 5.0% weight by weight of chelating agents (¶ [0055]) can also be added to the air oxidation hair color composition.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare by mixing the various ingredients in the Viva Mousse formulation and to package that formulation in the same manner as Koike et al. by placing disposing the composition in an aerosol container with a propellant that can then be applied to gradually color hair over a period of time such as a week as disclosed by Massoni’250. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the air-oxidative nature of the colorants in Koike et al., the compositions must be packaged in a way that allows for stable storage by minimizing contact with oxygen that could oxidize the coloring agents prior to being dispensed to color the hair and the ingredients must be mixed prior to packaging to insure uniform composition in each package. Koike et al. and Massoni’250 provide information on the amounts of the various ingredients that should be present in such formulations and how such compositions can be prepared and packaged. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results such as foam characteristics and intensity of the hair dyeing composition. There is no evidence of record as to the criticality of the claimed amounts. Hair dyes such as those of Koike and Massoni’250 allow for the gradual buildup of color over time and then the frequency of use can be decreased once the desired level of coverage is achieved. Massoni’250 discloses that the application frequency can vary greatly and be very frequent (minutes or daily) and then decreased to weekly after color buildup to the desirable level. By only dispensing a portion of the composition for the first application, subsequent applications steps can be achieved without the need to purchase an additional hair color composition. The frequency of application would vary and applicants have not presented any evidence of the criticality of the claimed week period of time for dispensing a remaining portion of the hair color composition.

Claim(s) 14 – 20 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse and Massoni’250 as applied to claims 13 and 21 - 28 above, and further in view of Marenberg et al. (US 2010/0111896).
Koike et al., Viva Natural Shade Mousse and Massoni’250 et al. are discussed above.
Heating and cooling with the ingredients being added in various stages is not disclosed.
Marenberg et al. discloses compositions and methods of preparing such products that comprise a human pheromone component, such as cosmetics (whole document, e.g., abstract). A body wash product in prepared in example 4 (¶ [0256] onward) with various ingredients in phases A – G. After establishing a vortex in the water using a propeller mix, the polyquaterium-10 is added to the vortex and after complete wetting, the propeller speed is adjusted to eliminate the vortex (¶ [0258]). When phase B is added, the composition is heated to 78-80°C and mixed until dissolved and clear, followed by mixing and forced cooling to 50-54°C (¶¶ [0259] – [0260]). Phase C is mixed separately (¶ [0261] and added to the phase AB mixture at 50-54°C (¶ [0261]). The ABC mixture is propeller mixed and forced cooled to 22-24°C with phases D, E, F and G being added separately in sequential order starting at 40°C (¶ [0262]). The product is then stored in tightly sealed containers (¶ [0263]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add the various ingredients of Viva Mousse in separate stages and at different temperatures in a process analogous to that used by Marenberg et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the various ingredients of the Viva Mousse must be mixed and prepared into a stock solution as in Koike et al. prior to be placed in a container with propellant as disclosed by Koike et al. While the solubility of many ingredients increases with increasing temperature, elevated temperatures may also increase reactivity or degradation of some compounds so a balance must be found for readily solubilization of the components and other concerns. Once surfactants are present in solution, vigorous mixing can produce bubbles (e.g., foam) that can cause issues with further ingredient additions and placing into containers so the stirring speed would be adjusted for the various stages as disclosed by Marenberg et al. Variations in the order of method steps are prima facie obvious absence evidence of new or unexpected results (see MPEP 2144.04). The order, temperature and length of the mixing steps would be routinely optimized by the person of ordinary skill in the art. The mixing must be carried out in a container of some sort, in part depending on the total volume of material being prepared and a tank is an option known to those of ordinary skill in the art, who can select such equipment depending on the size of the batch being prepared.

Claim(s) 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse and Massoni’250 as applied to claims 13 and 21 - 28 above, and further in view of Rossini (US 2017/0127792) and as evidenced by Eccleston (Colloids and Surfaces A: Physicochemical and Engineering Aspects, 1997).
Koike et al., Viva Natural Shade Mousse and Massoni’250 are discussed above. The glyceryl stearate SE wax present in the Viva Shade mousse reads on an emulsifying wax as evidenced by table 2 on p 171 of Eccleston.
Viva Natural Shade Mousse recites denatured alcohol as an ingredient but not alcohol 40-B as required by claims 32 and 34.
Rossini discloses that denatured alcohols as defined by the TTB (Alcohol and Tobacco Tax and Trade Bureau) permitted for use in cosmetics and personal care products include specially denatured (SD) alcohol 40-B (¶ [0047]). The TTB specifies how alcohol is denatured and the types of products in which the specific denatured alcohols are permitted for use (¶ [0046]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a permitted denatured alcohol such as alcohol 40-B to prepare a hair dye composition as in Koike et al., Viva Natural Shade Mousse and Massoni’250. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the Viva Natural Shade Mousse composition comprises denatured alcohol and this particular alcohol is among those permitted by the TTB for use in cosmetics and personal care products such as those disclosed by Koike et al., Viva Natural Shade Mousse and Massoni’250.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618